 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM KEITH SCHANCK,                           No. 2:18-cv-00328-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    LORI HAGGARD,
15                       Defendant.
16

17          Plaintiff William Keith Schanck (“Plaintiff”), a former federal prisoner proceeding pro se,

18   has filed this civil rights action seeking relief under Bivens v. Six Unknown Named Agents of

19   Federal Bureau of Narcotics, 403 U.S. 388 (1971). The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 7, 2021, the magistrate judge filed findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. (ECF No. 16.) Plaintiff has not filed

24   any objections to the findings and recommendations.

25          The Court has reviewed the file under the applicable legal standards and finds the findings

26   and recommendations to be supported by the record and by the magistrate judge’s analysis.

27   Accordingly, IT IS HEREBY ORDERED that:

28   ///
                                                       1
 1          1. The Findings and Recommendations filed May 7, 2021 (ECF No. 16), are ADOPTED

 2   IN FULL; and

 3          2. The Complaint is DISMISSED for failure to state a claim for the reasons set forth in

 4   the March 19, 2021 Screening Order (ECF No. 14). See E.D. Cal. L.R. 110; Fed. R. Civ. P.

 5   41(b); 28 U.S.C. § 1915A.

 6          The Clerk of the Court is directed to close this case.

 7          IT IS SO ORDERED.

 8   DATED: July 1, 2021

 9

10
                                                      Troy L. Nunley
11
                                                      United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
